NUMBER
13-10-00227-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
ALVARO SANCHEZ,                                                                       Appellant,
 
                                                             v.
 
OMAR LUCIO, CAMERON
COUNTY SHERIFF, ET AL.,           Appellees. 
____________________________________________________________
 
  On “Order Adopting
Magistrate Judge’s Report and Recommendation”
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Yañez and Garza
Memorandum Opinion
Per Curiam
 




Appellant,
Alvaro Sanchez, attempts
to appeal an “Order Adopting Magistrate Judge’s Report and Recommendation”
entered by the United States District Court Southern District of Texas
Brownsville Division on March 2, 2010.  Upon receipt of the notice of appeal,
the Clerk of this Court notified Sanchez that it did not appear that this Court
has jurisdiction, so that steps could be taken to correct the defect, if it
could be done.  See Tex. R. App.
P. 37.1, 42.3.  The Clerk further notified Sanchez that the appeal would
be dismissed if the defect was not corrected after the expiration of ten days
from receipt of the Court’s notice.  In response, Sanchez has sent numerous
handwritten documents, including an “Application for Certificate of
Appealability Under to Comply with 28 U.S.C. §2253.”
            The
Court, having fully reviewed and considered the documents herein, concludes
that the order appealed from fails to invoke our appellate jurisdiction and is
of the opinion that the cause should be dismissed.  In terms of appellate
jurisdiction, each court of appeals has appellate jurisdiction of all civil
cases within its district of which the district courts or county courts have
jurisdiction when the amount in controversy or the judgment rendered exceeds
$250, exclusive of interest and costs.  See Tex. Gov’t Code Ann. §22.220 (Vernon 2004).  In this case,
the order appealed from was not from a district or county court, rather it was
an order issued by the United States Southern District Court.
The
Court, having examined and fully considered the documents on file, is of the
opinion that the appeal should be dismissed for want of jurisdiction. 
Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION.  See
Tex. R. App. P. 42.3(a),(c). 
                                                                                                PER
CURIAM
Delivered and filed the
22nd day of July, 2010.